UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1013


In re:   KEITH A. DAVIS,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (3:11-cr-00512-MBS-1)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Keith A. Davis, Petitioner Pro Se. John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Keith A. Davis petitions for a writ of mandamus seeking an

order directing the district court to produce a more complete

appellate record concerning its denial of his 28 U.S.C. § 2255

(2012) motion and grant him leave to proceed in forma pauperis.

We conclude that Davis is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                  Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).             Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      This      Court    has    already    considered      and    dismissed      Davis’

appeal     of   the     district    court’s      order   denying    relief       on   his

§ 2255 motion.           United States v. Davis, 607 F. App’x 320 (4th

Cir. 2015).       Consequently, Davis’ claims regarding the appellate

record and his fee status before the district court are moot.

To   the   extent       Davis   attempts    to    challenge      anew    the    district

court’s denial of his § 2255 motion, relief is unavailable to

him because mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

We   therefore        conclude     that    the    relief   Davis        seeks    is   not

available by way of mandamus.

                                            2
     Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus and Davis’

motion to vacate.        We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                           PETITION DENIED




                                       3